Case 2:19-cv-03036-CJC-JC Document 1 Filed 04/18/19 Page 1 of 11 Page ID #:1




    ALEXANDER G. CALFO (SBN 152891)
  1 acalfo@kslaw.com
  2 JULIA E. ROMANO (SBN 260857)
    jromano@kslaw.com
  3 CARTER L. GEORGE (SBN 308775)
    cgeorge@kslaw.com
  4 KING & SPALDING LLP
    633 West 5th Street, Suite 1600
  5 Los Angeles, CA 90071
    Telephone: +1 213 443 4355
  6 Facsimile: +1 213 443 4310
  7
    Attorneys for Defendants
  8 JOHNSON & JOHNSON and
    JOHNSON & JOHNSON CONSUMER INC.
  9
 10
 11                     UNITED STATES DISTRICT COURT
 12                   CENTRAL DISTRICT OF CALIFORNIA
 13                             WESTERN DIVISION
 14
    CAROLYN WEIRICK and ELVIRA              Case No. 2:19-cv-3036
 15 GRACIELA ESCUDERO LORA,
 16              Plaintiffs,                NOTICE OF REMOVAL OF
                                            CLAIMS AGAINST DEFENDANTS
 17        v.                               JOHNSON & JOHNSON AND
                                            JOHNSON & JOHNSON
 18 BRENNTAG NORTH AMERICA,                 CONSUMER INC.; DEMAND FOR
    INC. (sued individually and as          JURY TRIAL
 19 successor-in-interest to MINERAL
    PIGMENT SOLUTIONS, INC. and as
 20 successor-in-interest to WHITTAKER
    CLARK & DANIELS, INC.), et al.,         Removed from Superior Court of
 21                                         California, Los Angeles County,
                 Defendants.                Case No. JCCP 4674 / BC656425
 22
 23
 24
 25
 26
 27
 28                                   1
      NOTICE OF REMOVAL OF CLAIMS AGAINST DEFENDANTS JOHNSON & JOHNSON
         AND JOHNSON & JOHNSON CONSUMER INC.; DEMAND FOR JURY TRIAL
Case 2:19-cv-03036-CJC-JC Document 1 Filed 04/18/19 Page 2 of 11 Page ID #:2




  1                              NOTICE OF REMOVAL
  2        Pursuant to Rule 9027 of the Federal Rules of Bankruptcy Procedure and
  3 28 U.S.C. §§ 1334 and 1452, Defendants Johnson & Johnson and Johnson &
  4 Johnson Consumer Inc. (collectively, “J&J”) hereby remove the claims against J&J
  5 in the above-captioned matter (the “State Court Talc Claims”) from Los Angeles
  6 County Superior Court (the “State Court”) to this Court. The grounds for removal
  7 are set forth below:
  8                                  BACKGROUND
  9        1.     On February 13, 2019, Imerys Talc America, Inc., and two affiliates,
 10 Imerys Talc Vermont, Inc., and Imerys Talc Canada, Inc. (collectively, the
 11 “Debtors”), filed a voluntary chapter 11 petition, commencing a reorganization
 12 case styled: In re: Imerys Talc America, Inc., et al., Case No. 19-10289-LSS, in the
 13 United States Bankruptcy Court for the District of Delaware (the “Chapter 11
 14 Case”).
 15        2.     Since the Chapter 11 Case was commenced, the Debtors have
 16 remained as debtors in possession under 11 U.S.C. § 1101 and have the rights,
 17 powers, and duties set out in 11 U.S.C. §§ 1107 and 1108.
 18        3.     At the time the Debtors commenced the Chapter 11 Case, the State
 19 Court Talc Claims were pending in the State Court. The State Court Talc Claims
 20 are not proceeding before the United States Tax Court and are not brought by a
 21 governmental unit to enforce its police or regulatory powers.
 22        4.     Among others, J&J and the Debtors are named as co-defendants in the
 23 above-captioned matter. The State Court Talc Claims are those brought against
 24 J&J.
 25        5.     The State Court Talc Claims against J&J center on allegations that
 26 exposure to the Debtors’ talc caused the Plaintiffs’ injuries—specifically,
 27 mesothelioma. J&J disputes these allegations.
 28                                   1
      NOTICE OF REMOVAL OF CLAIMS AGAINST DEFENDANTS JOHNSON & JOHNSON
         AND JOHNSON & JOHNSON CONSUMER INC.; DEMAND FOR JURY TRIAL
Case 2:19-cv-03036-CJC-JC Document 1 Filed 04/18/19 Page 3 of 11 Page ID #:3




  1        6.     The First Amended Complaint (attached as Exhibit A hereto)
  2 generally alleges that exposure to asbestos, contained in the Debtors’ talc, through
  3 the habitual use of J&J cosmetic talcum powder products, caused the Plaintiffs’
  4 personal injury and/or wrongful death.        J&J’s responsive pleading is attached
  5 hereto as Exhibit B.
  6        7.     On April 18, 2019, J&J filed in the United States District Court for the
  7 District of Delaware a Motion to Fix Venue for Claims Related to Imerys’s
  8 Bankruptcy Under 28 U.S.C. §§ 157(b)(5) and 1334(b) (the “Motion”). The
  9 Motion and supporting papers are attached hereto as Exhibit C. The State Court
 10 Talc Claims are among those that J&J seeks to consolidate in the District of
 11 Delaware.
 12        8.     Thousands of plaintiffs across the country allege similar personal
 13 injury and wrongful death claims against J&J (the “Talc Claims”). As noted in the
 14 declaration supporting the Debtors’ bankruptcy petition, the Debtors have
 15 historically been the exclusive supplier of cosmetic talc to J&J. See Declaration of
 16 Alexandra Picard, Chief Financial Officer of the Debtors in Support of Chapter 11
 17 Petitions and First Day Pleadings (the “First Day Declaration”) ¶ 18 (attached as
 18 Exhibit 1 to the Declaration of John J. Nolan in Support of the Motion, found in
 19 Exhibit C). Because the Debtors have historically been J&J’s sole supplier of
 20 cosmetic talc, the Debtors are routinely named as a co-defendant in the actions in
 21 which the Talc Claims arise. Even where the Debtors are not so named as co-
 22 defendants, however, the Talc Claims are related to the Debtors’ bankruptcy.
 23        9.     28 U.S.C. § 157(b)(5) provides as follows:
                  The district court shall order that personal injury tort and
 24
                  wrongful death claims shall be tried in the district court
 25               in which the bankruptcy case is pending, or in the district
                  court in the district in which the claim arose, as
 26
                  determined by the district court in which the bankruptcy
 27               case is pending.
 28                                   2
      NOTICE OF REMOVAL OF CLAIMS AGAINST DEFENDANTS JOHNSON & JOHNSON
         AND JOHNSON & JOHNSON CONSUMER INC.; DEMAND FOR JURY TRIAL
Case 2:19-cv-03036-CJC-JC Document 1 Filed 04/18/19 Page 4 of 11 Page ID #:4




  1         10.    The purpose of this section is to centralize the adjudication of claims,
  2 and the express language of the statute confers authority on the District of
  3 Delaware to determine the proper venue for trial of this civil action. See e.g., A.H.
  4 Robins Co. v. Piccinin, 788 F.2d 994, 1011 (4th Cir. 1986) (affirming
  5 centralization of thousands of state and federal personal injury cases against
  6 debtors and non-debtor co-defendants in the district court where a bankruptcy was
  7 pending, finding “Section 157(b)(5) . . . expressly confers on the district court
  8 sitting in bankruptcy and having jurisdiction of the bankruptcy proceedings the
  9 power to fix the venue of any tort case against the debtor pending in other
 10 districts.”); Whittingham v. CLC of Laurel, LLC, 2006 WL 2423104, at *1 (S.D.
 11 Miss. Aug. 22, 2006) (“[T]he ultimate venue of the trial in the personal injury case
 12 should be determined by the District Court where the bankruptcy case is
 13 pending.”); see also 1-3 Collier on Bankruptcy ¶ 3.06 (16th ed. 2019) (“Section
 14 157(b)(5) provides that the venue of the [personal injury tort and wrongful death]
 15 trial is to be determined by the district court in which the title 11 case is pending.
 16 This unusual, perhaps unique, provision empowers a court other than that in which
 17 the litigation is pending to decide where the trial is to take place. The court in
 18 which the title 11 case is pending has the options of trying the case itself or
 19 directing that the trial occur in the district court for the district in which the claim
 20 arose.”).
 21         11.    Given the pendency of the Motion, J&J believes that this Court cannot
 22 and, in any event, should not take any further action in this civil action until the
 23 District of Delaware has ruled on the Motion. Because the District of Delaware has
 24 the ultimate power to determine venue of the personal injury and wrongful death
 25 claims, the District of Delaware necessarily has authority to consider any
 26 procedural motions filed in this civil action if the resolution of such motions might
 27 have some bearing on the trial of the claims. See Calumet National Bank v. Levine,
 28                                   3
      NOTICE OF REMOVAL OF CLAIMS AGAINST DEFENDANTS JOHNSON & JOHNSON
         AND JOHNSON & JOHNSON CONSUMER INC.; DEMAND FOR JURY TRIAL
Case 2:19-cv-03036-CJC-JC Document 1 Filed 04/18/19 Page 5 of 11 Page ID #:5




  1 179 B.R. 117, 120 (N.D. Ind. 1995) (“Under section 157(b)(5), the district court
  2 for the bankruptcy district has sole authority for ultimately fixing venue for
  3 [personal injury tort/wrongful death] actions against debtors.”). Accordingly, the
  4 appropriate course of action is to defer ruling on any motions, including any
  5 motions seeking abstention or remand, because the District of Delaware must first
  6 determine the venue in which this civil action should proceed.
  7        12.    J&J filed the Motion in pursuit of equitable and uniform outcomes for
  8 the Debtors’ creditors, the thousands of plaintiffs prosecuting similar claims and
  9 actions across the country, the Debtors’ themselves, and J&J, and in the interest of
 10 efficiency and preservation of judicial resources.
 11        13.    In deciding the Motion, J&J expects that the District of Delaware will
 12 address—on a global scale, for all of the Talc Claims—the following issues:
 13 (i) federal subject matter jurisdiction under 28 U.S.C. § 1334(b), (ii) abstention
 14 under 28 U.S.C. § 1334(c), (iii) equitable considerations, if any, favoring remand
 15 under 28 U.S.C. § 1452(b), and (iv) the propriety of the removal of the State Court
 16 Talc Claims under 28 U.S.C. § 1452(a).
 17        14.    Further, as noted in the Memorandum of Law in Support of Johnson
 18 & Johnson’s and Johnson & Johnson Consumer Inc.’s Motion to Fix Venue for
 19 Claims Related to Imerys’s Bankruptcy Under 28 U.S.C. §§ 157(b)(5) and 1334(b)
 20 (the “Memorandum of Law”) the District of Delaware may exercise its powers
 21 under 28 U.S.C. § 157(b)(5) to fix venue for the State Court Talc Claims even if
 22 this Court remands the State Court Talc Claims back to the State Court. See Ex. C,
 23 Memorandum of Law § IV.
 24        15.    Therefore, in the interests of comity, efficiency, and achieving
 25 uniform outcomes by coordinated judicial proceedings, J&J respectfully requests
 26 that this Court await the District of Delaware’s forthcoming decision on the
 27 Motion before issuing a ruling on any future motion to remand filed by the
 28                                   4
      NOTICE OF REMOVAL OF CLAIMS AGAINST DEFENDANTS JOHNSON & JOHNSON
         AND JOHNSON & JOHNSON CONSUMER INC.; DEMAND FOR JURY TRIAL
Case 2:19-cv-03036-CJC-JC Document 1 Filed 04/18/19 Page 6 of 11 Page ID #:6




  1 Plaintiffs’ in this matter. See Calumet National Bank v. Levine, 179 B.R. at 121
  2 (“[A] purpose behind section 157(b)(5) is making it possible for a single forum to
  3 oversee the many claims and proceedings that might arise in or affect a bankruptcy
  4 case.”). In cases involving transfer and remand motions, courts have held that the
  5 “transferee” court under section 157(b)(5) is the proper forum to decide the
  6 remand motion. See Whittingham, 2006 WL 2423104, at *1 (“Plaintiff has filed a
  7 Motion for Remand and Request for this Court to abstain. This issue needs to be
  8 considered as a part of the big picture. The District Court in Georgia [with
  9 jurisdiction over the bankruptcy] should consider this issue.”); see also Calumet
 10 National Bank, 179 B.R. at 123 (court stayed all proceedings while debtor-
 11 defendant pursued section 157(b)(5) motion and deferred ruling on pending
 12 motions because “whichever court ultimately takes the case should be the one that
 13 rules on the remaining argument”); cf. Jackson ex rel. Jackson v. Johnson &
 14 Johnson, Inc., 2001 WL 34048067, at *6 (W.D. Tenn. April 3, 2001) (holding that
 15 transferee court in multidistrict litigation is “a proper authority to decide the
 16 remand motion” and “[t]he general rule is for federal courts to defer ruling on
 17 pending motions to remand in [multidistrict litigation]” until after the case is
 18 transferred).
 19                              GROUNDS FOR REMOVAL
 20         16.     A party “may remove any claim or cause of action in a civil action . . .
 21 to the district court for the district where such civil action is pending, if such
 22 district court has jurisdiction of such claim or cause of action under section 1334 of
 23 this title.” 28 U.S.C. § 1452(a).
 24         17.     District courts have original jurisdiction to hear all civil proceedings
 25 that are, among other things, “related to cases under title 11.” 28 U.S.C. § 1334(b).
 26         18.     Because J&J has filed the Motion in the District of Delaware, J&J
 27 primarily looks to the Third Circuit’s interpretation of related-to jurisdiction. A
 28                                   5
      NOTICE OF REMOVAL OF CLAIMS AGAINST DEFENDANTS JOHNSON & JOHNSON
         AND JOHNSON & JOHNSON CONSUMER INC.; DEMAND FOR JURY TRIAL
Case 2:19-cv-03036-CJC-JC Document 1 Filed 04/18/19 Page 7 of 11 Page ID #:7




  1 related-to case represents “the broadest of the potential paths to bankruptcy
  2 jurisdiction.” In re Resorts Int’l, Inc., 372 F.3d 154, 163 (3d Cir. 2004). Although
  3 such a case does not invoke a substantive right under the Bankruptcy Code, it is
  4 one that “could conceivably have an effect on the estate being administered in
  5 bankruptcy.” Pacor, Inc. v. Higgins, 743 F.2d 984, 994 (3d Cir.1984), overruled on
  6 other grounds by Petrarca, 516 U.S. at 129. “A key word in this test is
  7 ‘conceivable.’ Certainty, or even likelihood, is not a requirement.” In re Marcus
  8 Hook Dev. Park, Inc., 943 F.2d 261, 267 (3d Cir. 1991). As clarified by later Third
  9 Circuit decisions, Pacor’s “conceivable effect” test asks “whether the allegedly
 10 related lawsuit would affect the bankruptcy without the intervention of yet another
 11 lawsuit.” In re W.R. Grace & Co., 591 F.3d 164, 172 (3d Cir. 2009) (quoting In re
 12 Combustion Eng’g, Inc., 391 F.3d 190, 227 (3d Cir. 2004), as amended (Feb. 23,
 13 2005)).
 14         19.   In any event, every other U.S. Circuit Court of Appeals has adopted or
 15 closely followed the standard for related-to jurisdiction as articulated by the Third
 16 Circuit in Pacor. See In re Dow Corning Corp., 86 F.3d 482, 489 (6th Cir. 1996);
 17 In re Cuyahoga Equip. Corp., 980 F.2d 110, 114 (2d Cir. 1992); In re G.S.F.
 18 Corp., 938 F.2d 1467, 1475 (1st Cir.1991); In re Gardner, 913 F.2d 1515, 1518
 19 (10th Cir.1990); In re Lemco Gypsum, Inc., 910 F.2d 784, 788 and n. 19 (11th
 20 Cir.1990); In re Fietz, 852 F.2d 455, 457 (9th Cir.1988); In re Wood, 825 F.2d 90,
 21 93 (5th Cir.1987); In re Dogpatch, U.S.A., Inc., 810 F.2d 782, 786 (8th Cir.1987);
 22 A.H. Robins Co. v. Piccinin, 788 F.2d 994, 1002 n.11 (4th Cir. 1986); cf. Matter of
 23 FedPak Sys., Inc., 80 F.3d 207, 213–14 (7th Cir. 1996) (“Our precedents hold that
 24 [a] case is ‘related’ to a bankruptcy when the dispute ‘affects the amount of
 25 property for distribution [i.e., the debtor’s estate] or the allocation of property
 26 among creditors.”) (internal quotation marks omitted).
 27
 28                                   6
      NOTICE OF REMOVAL OF CLAIMS AGAINST DEFENDANTS JOHNSON & JOHNSON
         AND JOHNSON & JOHNSON CONSUMER INC.; DEMAND FOR JURY TRIAL
Case 2:19-cv-03036-CJC-JC Document 1 Filed 04/18/19 Page 8 of 11 Page ID #:8




  1         20.   As more fully described in the Memorandum of Law, there are three
  2 bases for exercising related-to jurisdiction over the State Court Talc Claims. First,
  3 through a series of supply agreements, certain contractual rights and obligations
  4 between the Debtors and J&J arose upon the filing of the Complaint asserting the
  5 State Court Talc Claims. See Ex. C, Memorandum of Law § II.A. Second, the
  6 Debtors have demanded coverage under certain insurance policies available to J&J.
  7 The Debtors’ First Day Declaration also claims “[o]ne or more of the Debtors also
  8 have rights to the proceeds of insurance policies issued to J&J and its subsidiaries.”
  9 Ex. C, Nolan Declaration, Ex. 1, First Day Declaration ¶ 28. Additionally, the
 10 Debtors were contractually obligated to obtain and maintain insurance naming J&J
 11 as an additional insured. See Ex. C, Memorandum of Law § II.B. Finally, each
 12 bottle of J&J cosmetic talcum powder purchased by the Plaintiffs’ contained the
 13 Debtors’ talc. There exists an identity of interest between the Debtors and J&J such
 14 that the State Court Talc Claims are, in essence, claims against the Debtors. See
 15 Ex. C, Memorandum of Law § II.C.
 16         21.   Accordingly, removal of the State Court Talc Claims is proper under
 17 28 U.S.C. § 1452(a).
 18         THE REMOVAL PREREQUISITES HAVE BEEN SATISFIED
 19         22.   Removal of the State Court Talc Claims is authorized by 28 U.S.C. §§
 20 1334 and 1452. Removal is being accomplished in accordance with Rule 9027 of
 21 the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and the local
 22 rules of this Court (the “Local Rules”).
 23         23.   The State Court is located in the division and district of this Court.
 24 Venue is proper under Bankruptcy Rule 9027(a)(1).
 25         24.   Bankruptcy Rule 9027(a)(1) requires that this Notice of Removal
 26 “contain a statement that upon removal of the claim or cause of action the party
 27 filing the notice does or does not consent to entry of final order or judgment by the
 28                                   7
      NOTICE OF REMOVAL OF CLAIMS AGAINST DEFENDANTS JOHNSON & JOHNSON
         AND JOHNSON & JOHNSON CONSUMER INC.; DEMAND FOR JURY TRIAL
Case 2:19-cv-03036-CJC-JC Document 1 Filed 04/18/19 Page 9 of 11 Page ID #:9




  1 bankruptcy court.” J&J states that it does not consent to the entry of final orders or
  2 judgments by the Bankruptcy Court if it is determined that the Bankruptcy Court,
  3 absent consent of the parties, cannot enter final orders or judgments consistent with
  4 Article III of the United States Constitution. Rather, through the Motion, J&J
  5 requests that the District of Delaware fix venue for the State Court Talc Claims in
  6 the District of Delaware.
  7         25.   Bankruptcy Rule 9027(a)(1) further requires that this Notice of
  8 Removal “be accompanied by a copy of all process and pleadings.” The Summons
  9 and First Amended Complaint asserting the State Court Talc Claims is attached
 10 hereto as Exhibit A. J&J’s responsive pleading is attached hereto as Exhibit B. A
 11 snapshot of the electronic docket is attached hereto as Exhibit D. If necessary, J&J
 12 will make available to this Court any pleadings upon request. But J&J requests that
 13 this Court extend the deadline to transmit the full State Court record until the
 14 District of Delaware issues a decision on the Motion. Cf. A.H. Robins Co., 788
 15 F.2d at 1016 n.18 (“Until the [venue-fixing] order is made final with regard to a
 16 particular case, a case should not be physically transferred. Thus, no filing fee shall
 17 be paid under Rule 9027 or expenditures accompany photocopying, freight, etc. be
 18 made. Only after the order is final shall the expense of transfer be necessary.”).
 19         26.   This Notice of Removal is being filed within ninety (90) days of the
 20 order for relief in the Chapter 11 Case. No order has been entered in the Chapter
 21 11 Case with respect to the Civil Action terminating the automatic stay under 11
 22 U.S.C. § 362. This Notice of Removal is timely under Rule 9027(a)(2) of the
 23 Federal Rules of Bankruptcy Procedure.
 24         27.   In accordance with Bankruptcy Rule 9027(b), J&J will promptly serve
 25 written notice of this removal to the above-captioned Plaintiffs’ counsel of record.
 26         28.   All parties to the State Court Talc Claims pending in the State Court
 27 are HEREBY NOTIFIED that removal of the State Court Talc Claims will be
 28                                   8
      NOTICE OF REMOVAL OF CLAIMS AGAINST DEFENDANTS JOHNSON & JOHNSON
         AND JOHNSON & JOHNSON CONSUMER INC.; DEMAND FOR JURY TRIAL
Case 2:19-cv-03036-CJC-JC Document 1 Filed 04/18/19 Page 10 of 11 Page ID #:10




   1 effected upon the filing of a copy of this Notice of Removal with the Clerk of the
   2 State Court pursuant to Bankruptcy Rule 9027(c). And “the parties shall proceed
   3 no further in that court unless and until the claim or cause of action is remanded.”
   4 Bankruptcy Rule 9027(c).
   5         29.    No admission of law, fact, or liability is intended by this Notice of
   6 Removal. Nor does this Notice of Removal waive any defenses available to J&J.
   7         30.    If any question is raised as to the propriety of the removal of the State
   8 Court Talc Claims, J&J requests the opportunity to present a brief and oral
   9 argument in support of removal, but would prefer that this Court await the District
  10 of Delaware’s decision on the Motion.
  11         WHEREFORE, J&J give notice that the claims against J&J, currently
  12 pending in the Superior Court of the State of California, County of Los Angeles,
  13 number BC656425, is removed to this Court pursuant to 28 U.S.C. §§ 1334 and
  14 1452. J&J requests that this Court retain jurisdiction for all further proceedings in
  15 this matter.
  16
  17 DATED: April 18, 2019                    KING & SPALDING LLP
  18
  19
                                              By:    /s/ Julia E. Romano
  20                                                 Alexander G. Calfo
                                                     Julia E. Romano
  21                                                 Carter L. George
                                                     Attorneys for Defendants
  22                                                 JOHNSON & JOHNSON and
                                                     JOHNSON & JOHNSON
  23                                                 CONSUMER INC.
  24
  25
  26
  27
  28                                   9
       NOTICE OF REMOVAL OF CLAIMS AGAINST DEFENDANTS JOHNSON & JOHNSON
          AND JOHNSON & JOHNSON CONSUMER INC.; DEMAND FOR JURY TRIAL
Case 2:19-cv-03036-CJC-JC Document 1 Filed 04/18/19 Page 11 of 11 Page ID #:11




   1                           DEMAND FOR JURY TRIAL
   2        Defendants Johnson & Johnson and Johnson & Johnson Consumer Inc.
   3 hereby demand trial by jury in this action.
   4
   5 DATED: April 18, 2019                  KING & SPALDING LLP
   6
   7
                                            By:    /s/ Julia E. Romano
   8                                               Alexander G. Calfo
                                                   Julia E. Romano
   9                                               Carter L. George
                                                   Attorneys for Defendants
  10                                               JOHNSON & JOHNSON and
                                                   JOHNSON & JOHNSON
  11                                               CONSUMER INC.
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28                                  10
       NOTICE OF REMOVAL OF CLAIMS AGAINST DEFENDANTS JOHNSON & JOHNSON
          AND JOHNSON & JOHNSON CONSUMER INC.; DEMAND FOR JURY TRIAL
